Mr. Justice Wole
delivered the opinion of the court.
The note of the registrar was as follows:
“Record of the foregoing instrument is denied, for the reason that although the petitioner is married and therefore the property is presumed to be community property under sections 1316 and 1322 of the Civil Code, it is attempted to give it the character of separate property and it does not appear that the petitioner’s wife was summoned or heard in the proceedings. A cautionary notice is entered for the legal period at folio 173 of volume 64, North San-turce, property 3379, annotation letter A, and the curable defect is pointed out that this decision is not shown to be final. — San Juan, Porto Rico, May 17, 1921. — The Registrar, Rafael Tirado Verrier.”
The proceedings to obtain the dominion title reveal that *629proof was submitted to tbe district court to show tbat tbe piece’ of property in question belonged to tbe bnsband and was acquired by inheritance from bis mother. Tbe court so found. Power must reside somewhere and it has been placed in tbe district court to decide questions of this sort. Sometimes it might be better to bear tbe wife, but this is a matter in tbe sound discretion of tbe court. There is nothing in tbe law which makes it necessary to call tbe wife as a witness.
Tbe note must be

Reversed.

Chief Justice Hernández and Justices Del Toro, Aldrey and Hutchison concurred.